Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
	Claim 10 is objected to because of the following informalities: In the first line, this claim recites “The system of claim 9, wherein the 3D renderer is configured to reproject …”.  In this line, “the 3D renderer” lacks antecedent basis.  For purposes of examination, the examiner will interpret this as “The system of claim 9, wherein the system .  Appropriate correction is required.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer-readable medium includes embodiments to be a signal or carrier wave.  This interpretation of the claimed medium being a signal is based upon the explanation given in the specification.  The specification states the following on the top of page 30 in paragraph [0087] gives an open-ended definition of the claimed computer-readable medium including some examples as to what the claimed medium 
	It is noted that a statement at the end of paragraph [0070] on page 25 in the specification does state that “storage mediums” do not include signals.  However, independent claim 15 does not explicitly require a “storage medium” per se.  Rather independent claim 15 recites a more generic “computer-readable medium” with no requirement that this has to be a storage medium.
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. One useful and possibly helpful description of the claimed computer-readable medium is to indicate in the claim that it is a "non-transitory" type of computer readable medium.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 


Claims 1, 5-8, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub No. US 2013/0100125 A1) in view of Corral-Soto (Pub No. US 2013/0169748 A1) in further view of Yoon et al. (Pub No. 2013/0301906 A1).

As per claim 1, Zhang teaches the claimed:
1. A method, comprising: 
receiving, by a device, a first image from one or more cameras corresponding to a first view and a second image from the one or more cameras corresponding to a second view (Please see Zhang in paragraph [0030] “At a step 502, the computing device 112 receives a stereoscopic image of the scene from the decoding device 110 … The stereoscopic image includes a left image LeftI (e.g., image 402) and a right image RightI (e.g., image 404).”
Also, please see Zhang in [0015] “… As shown in FIG. 1, the camera 104 includes dual imaging sensors, which are spaced apart from one another, namely: (a) a first imaging sensor for capturing, digitizing and outputting (to the encoding device 106) a first image of a view for a human's left eye; and (b) a second imaging sensor for capturing, digitizing and outputting (to the encoding device 106) a second image of a view for the human's right eye”.  In this instance, the “right image” of the scene corresponds to the claimed “a first image” and the “left image” of the scene corresponds to the claimed “a second image”.  Figure 1 shows the claimed “device” as system 100); 
providing, by the device, the first image and the second image ([0024] “Within the stereoscopic image, a feature's disparity is a horizontal shift between: (a) such feature's location within the first image; and (b) such feature's corresponding location within the second image”.
Zheng teaches of determining first disparity offsets for the first image, e.g. please see in [0025] “By comparison, if the feature is centered at a point P1 within the first image, and centered at a point P2 within the second image, then: (a) such feature's disparity=P2-P1 will be positive; and (b) the user 116 will perceive the feature to appear at the point D2 behind the screen, which is greater than the natural convergence distance away from the left and right eyes”.  In this instance, the values for “disparity=P2-P1” correspond to the claimed “first disparity offsets”.
Zheng teaches of determining second disparity offsets for the second image, e.g. please see in [0025] “… Conversely, if the feature is centered at the point P2 within the first image, and centered at the point P1 within the second image, then: (a) such feature's disparity=P1-P2 will be negative; and (b) the user 116 will perceive the feature to appear at the point D3 in front of the screen, which is less than the natural convergence distance away from the left and right eyes”.  In this instance, the values for “disparity=P1-P2” correspond to the claimed “second disparity offsets”); and 
generating, by the device for rendering a three-dimensional (3D) image using the first image and the second image ([0026] “Accordingly, the first image and its associated second image are a matched pair, which correspond to one another, and which together form a stereoscopic image for viewing by the user 116 with three-dimensional ("3D") effect on the display device 114”), a first depth map for the first image derived from the first disparity offsets and a second depth map for the second image derived from the second disparity (Zheng in figure 5 teaches of generating first and second depth maps in figure 5 in step 504 “Generate Right-to-Left Depth Map” and in step 506 “Generate Left-to-Right Depth Map”.  Zheng on page 3 in equations (1) and (2) teaches of calculating these first and second depth maps from the first and second disparity offsets respectively.  For example, in each of these equations, the disparity offsets are shown as difference values, e.g. (Left – Right) values or “Right – Left” values.  Also, please see Zheng [0031] where it refers to calculating these depth maps using “[refR, PosiR]” as a “negative/positive disparity search range”).

Zhang alone does not explicitly teach the remaining claim limitations. 
However, Corral-Soto in combination with Zhang teaches the claimed:
providing, by the device, the first image and the second image to a motion estimator, the motion estimator determining first disparity offsets for the first image and second disparity offsets for the second image (As mentioned above, Zhang teaches of determining the first and second disparity offsets for the first and second images respectively.  However, Zhang is silent about using a “motion estimator” per se to perform this task.  Corral-Soto teaches that it was known in the art to use a motion estimator to find these disparity values, e.g. please see Corral-Soto in [0021] “For some embodiments, the disparity estimator 120 may comprise a motion estimator that is configured to compute the disparities in the stereoscopic images 110. For example, for some embodiments, the disparities may be effectively the horizontal component of the vectors computed from a stereoscopic image pair, i.e., the left and right stereoscopic images. The disparity estimator 120 may be configured to compute two disparity fields: L-to-R (from left to right) and R-to-L (from right to left). The disparity estimator 120 may also be configured to spatially decimate the computed disparity fields”.  The claimed feature is taught when the first and second disparity offsets for the first and second images in Zhang are calculated using the motion estimator as taught by Corral-Soto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motion estimator to calculate the disparity values as taught by Corral-Soto with the system of Zhang because this is a well-known method for determining disparity and the known algorithms for motion estimation can be applied to disparity calculation.  Thus, this allows the same hardware or software components that are design for motion estimation to be applied to find image disparity information between left and right viewpoint images.  This is particularly useful when motion estimation hardware or software components and no specific stereoscopic viewpoint disparity calculation hardware or software components are provided.  Thus, in these scenarios, the disparity information may be calculated on a wider range of available devices and systems because their existing motion estimation hardware or software component modules may be utilized for determining disparity value offsets between two different viewpoints.

Yoon in combination with Zhang and Corral-Soto teaches the claimed:
generating, by the device for rendering a three-dimensional (3D) image using the first image and the second image, a first depth buffer for the first image derived from the first disparity offsets and a second depth buffer for the second image derived from the second disparity offsets (As mentioned above, Zheng teaches of calculating the first and second depth maps using the first and second disparity offsets respectively, e.g. please see Zheng in figure 5 in steps 504 and 506 and Zheng on page 3 for equations (1) and (2).  Zheng however does not mention storing these first and second depth maps as a first and second depth buffers per se.  Yoon teaches that it was known in the art to store depth maps into depth buffers per se, e.g. please see Yoon in [0055] “Here, the image buffers may include color image buffers 401 for processing color images and depth image buffers 402 for processing depth images. Furthermore, the number of buffers may be equal to that of cameras that received images”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use depth buffers to store the depth images as taught by Yoon with the system of Zhang as modified by Corral-Soto.  Often the depth buffer provides a faster and more efficient section of memory for processing, storing, and calculating depth for real-time processing compared to other types of memory which may have longer access times.


As per claim 5, Zhang does not explicitly teach the claimed limitations.
Corral-Soto teaches the claimed:
5. The method of claim 1, further comprising rectifying, by the device, one of the first image or the second image ([0022] “For some embodiments, the input stereoscopic image 110 may be rectified by an epipolar rectification mechanism … For example, an epipolar rectifier may be included as part of the stereoscopic image generator 102 or between the stereoscopic image generator 102 and the video depth controller 104. Alternatively, the video depth controller 104 may comprise an epipolar rectifier to rectify the stereoscopic image 110 before it is provided to the disparity estimator 120”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rectify one of the images as taught by Corral-Soto with the system of Zhang in order to emulate aligned stereo cameras to simplify the matching process 

As per claim 6, Zhang teaches the claimed:
6. The method of claim 1, further comprising one of filtering or smoothing one or more of the first disparity offsets or the second disparity offsets (Zhang teaches of filtering the initial depth map, e.g. please see Zhang in [0038] “At a next step 510, in response to the initial depth map Drefine(k,l), the computing device 112 implements an adaptive bilateral filter to generate the final depth map Ddense(k,l)”.  Zhang teaches that the initial depth map at step 508 in figure 5 is made up of first and second disparity offset values.  For example, please see equation (4) in paragraph [0035] where the initial depth map values diff (I,j) are made up of first and second disparity offset values such as DBasicL2R and DBasicR2L.  Thus, the first and second disparity offsets that make up the initial depth map are filtered when the initial depth map is filtered).

As per claim 7, Zhang alone does not explicitly teach the claimed limitations.
However, Corral-Soto in combination with Zhang teaches the claimed:
7. The method of claim 1, further comprising processing, by the device, one of the first disparity offsets or the second disparity offsets outputted from the motion estimator to remove one or more artifacts (As mentioned above for claim 1, Zhang on page 3 in equations (1) and (2) teaches of calculating the first and second disparity offsets.  Corral-Soto in paragraph [0021] teaches of calculating these values as output from the motion estimator.  Zhang teaches that once the first and second disparity offsets have been determined, the first and second disparity offsets may be used to remove artifacts by applying an adaptive bilateral filter, e.g. please see Zhang in [0038] “… where ABF(m,n; k,l) is the adaptive bilateral filter for filling the holes. Accordingly, Ddense(k,l) includes no holes, so that all of its pixels have respective valid depth values”
	In particular, the first and second disparity offsets are applied to create an initial depth map in equation (4) in paragraph [0035] and then this initial depth map is filtered to create the final depth map in [0038], e.g. please see [0038] where Zhang states “… the initial depth map Drefine(k,l), the computing device 112 implements an adaptive bilateral filter to generate the final depth map”.  In this instance, when the holes are filled in the depth map, this corresponds to the claimed “remove one or more artifacts”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motion estimator to calculate the disparity values as taught by Corral-Soto with the system of Zhang.  The motivation of claim 1 is incorporated herein.

As per claim 8, Zhang alone does not explicitly teach the claimed limitations.
However, Corral-Soto in combination with Zhang teaches the claimed:
8. The method of claim 1, further comprising determining, by the motion estimator, the first disparity offsets by comparing the first image to the second image and the second disparity offsets by comparing the second image to the first image (Please see Corral-Soto in [0021] “For some embodiments, the disparity estimator 120 may comprise a motion estimator that is configured to compute the disparities in the stereoscopic images 110. For example, for some embodiments, the disparities may be effectively the horizontal component of the vectors computed from a stereoscopic image pair, i.e., the left and right stereoscopic images. The disparity estimator 120 may be configured to compute two disparity fields: L-to-R (from left to right) and R-to-L (from right to left). The disparity estimator 120 may also be configured to spatially decimate the computed disparity fields”.
	In this instance, the calculation of the R-L disparities corresponds to the claimed “the first disparity offsets” and the calculation of the L-R disparities corresponds to the claimed “the second disparity offsets”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a motion estimator to calculate the first and second disparity offsets as taught by Corral-Soto with the system of Zhang.  The motivation of claim 1 is incorporated herein.

As per claim 15, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Zhang teaches the claimed:
A computer readable medium comprising processor-executable instructions (Zhang in [0019] “The encoding device 106 performs its operations in response to instructions of computer-readable programs, which are stored on a computer -readable medium 118 (e.g., hard disk drive, nonvolatile flash memory card, and/or other storage device)”).

As per claims 17, 18, and 20, these claims are similar in scope to limitations recited in claims 5, 7, and 6, respectively, and thus are rejected under the same rationale.




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon and Nguyen et al. (Pub No. 2014/0293028 A1).

As per claim 2, Zhang alone does not explicitly teach the claimed limitations.

2. The method of claim 1, further comprising providing, by the device, the first depth buffer, the first image, the second depth buffer and the second image as image input to a 3D renderer to display one or more 3D images on one or more displays (As mentioned above, Zhang in combination Corral-Soto and Yoon with teaches of generating a 3D stereoscopic images using as input the first and second depth buffers with disparity information as well as the first and second images.  Zhang does not mention using a 3D renderer per se.  
Nguyen teaches this feature, e.g. please see Nguyen in [0025]-[0026] “16--Foreground View Synthesis (with holes) … The foreground view synthesis is the same in FIG. 1A and FIG. 2. View synthesis methods rely on disparity maps to render the virtual views using the pixels known from the captured views”.  The rendering done by Nguyen is 3D rendering because Nguyen states that these rendered images are stereoscopic 3D images, e.g. please see Nguyen in [0071] “Even for stereo 3D, every display has different specifications (size, optimal watching distance, pixel density etc.) and can display different amounts of depth (i.e. mobile platforms vs. movie theaters) … The present invention can operate as a post processing step at the user side and achieve this by changing the baseline between virtual views”
Also, Nguyen teaches this feature in figure 1A where module 16 corresponds to the claimed 3D renderer.  This module performs rendering by using as inputs: the right image 10R and left image 10L (first and second images) as well as the right disparity 12R and left disparity 12L (as first and second depth buffer data)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 3D renderer as taught by Nguyen with the system of Zhang as modified by Corral-Soto and Yoon in order to use its rendering capabilities to achieve virtual .  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon, Nguyen, and Jeong et al. (Pub No. 2011/0026809 A1).

As per claims 3, Zhang alone does not explicitly teach the claimed limitations.
Jeong in combination with Zhang teaches the claimed:
3. The method of claim 2, further comprising reprojecting, by the 3D renderer, a first display image corresponding to the first image using the first depth buffer for presentation by a first display and a second display image corresponding to the second image using the second depth buffer for presentation by a second display (Jeong teaches this feature in [0060] “Referring to FIG. 4, the input data of the intermediate-view image generation unit 230 includes one line pixel data 411 of left image IL, one line pixel data 413 of right image IR on the same epipolar line of a pair of images and one line pixel data 412 of right image disparity dRL for the stereo image pair. The intermediate data of the intermediate-view image generation unit 230 includes reprojected intermediate image 421 from the left image IL, reprojected intermediate image 424 from the right image IR. Further, reference numeral 422 indicates multiplication of the left image disparity dLR and a coefficient .alpha.(0<.alpha.<1), which represents a relative position of the intermediate image between the left and right image, and reference numeral 423 indicates multiplication of the right image disparity dRL and a coefficient 1-.alpha.(0<.alpha.<1), which also represents a relative position of the intermediate image between the left and right image”.
	According to this passage from Jeong, both the first and second display images are reprojected as reprojected right and left images.  The image generation unit 230 (3D renderer) in Jeong, uses as input the right and left images (the first and second images) as well as right and left disparity images (the first and second depth buffers).
	The claimed feature is taught when the rendering and reprojection as taught by Jeong is used with the system of Zhang in order to display on the first and second displays (right and left eye displays), e.g. to re-project for the display system of Zhang, e.g. please see the 2nd half of paragraph [0018] in Zhang where it refers to a “(a) filter the first image against being seen by the right eye of the user 116; and (b) filter the second image against being seen by the left eye of the user 116”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use reprojection as taught by Jeong with the system of Zhang as modified by Corral-Soto, Yoon, and Nguyen in order to produce intermediate viewpoints that remove occluded regions (abstract of Jeong).  This allows the user to have more choice over the selected viewpoint that is displayed because more intermediate viewpoints may be generated by the system for selection and display by the user.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon, Nguyen, and Chen et al. (NPL Doc, “Stereoscopic Video Error Concealment for Missing Frame Recovery Using Disparity-Based Frame Difference Projection”).


Chen teaches the claimed:
4. The method of claim 2, further comprising determining, by the device, one or more historical poses of one or more elements of a scene corresponding to the first image and the second image based at least on a first timestamp of the first image or a second timestamp of the second image (Chen teaches this in figure 3 where some features (one or more elements of a scene) undergo a temporal change from t-1 to time t.  Figure 3 of Chen shows a right view (first image) at time t – 1 and a left view (second image) at time t – 1.  These correspond to the claimed historical poses of the feature at the first and second images respectively because these images occurred at time  t -1.  The time t – 1 also corresponds to the claimed first or second timestamp) and providing the one or more historical poses to the 3D renderer for generating the one or more 3D images (Chen towards the bottom of figure 3 shows that the historical poses of the feature at time t – 1 are provided to the 3D renderer at time t in order to generate one or more new 3D images.  For example, according to this figure, a “predicted frame difference for the right view” towards the bottom of figure 3 is used to render a 3D stereoscopic image of the right frame at time t).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the historical pose data as taught by Chen with the system of Zhang as modified by Corral-Soto, Yoon and Nguyen in order to display frame data in a timely manner even when some current frame data at time t is currently missing.  Thus, this provides a way to conceal the error in the stereoscopic images that are displayed (abstract of Chen).  


Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in .

As per claim 9, the reasons and rationale for the rejection of claim 1 is incorporated herein.  In particular, only additional features unique to claim 9 that were not present in claim 1 will be explicitly addressed here.
Zhang alone does not explicitly teach the remaining claim limitation relating to: “a graphics processing unit comprising a motion estimator and configured to receive the first image and the second image”.
However, Koker in combination with Zhang, Corral-Soto, and Yoon teaches the claimed:
A graphics processing unit comprising a motion estimator and configured to receive the first image and the second image (As mentioned above for claim 1, Zhang and Corral-Soto teaches of receiving a first and second image and using a motion estimator with these images.  While Corral-Soto teaches of a motion estimator, Corral-Soto does not teach of “a graphics processing unit comprising a motion estimator” per se.  Koker teaches that this feature was known in the prior art, e.g. please see Koker in [0215] “motion estimation engine 1934 provides hardware acceleration for video operations … In some embodiments, a graphics processor media codec uses video motion estimation engine 1934 to perform operations on video at the macro-block level that may otherwise be too computationally intensive to perform with a general-purpose processor”.  The “graphics processor” in Koker corresponds to the claimed “graphics processing unit”); 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a graphics processing unit comprise a motion estimator as taught by Koker with the 

As per claims 12-14, these claims are similar in scope to limitations recited in claims 5, 7, and 8, respectively, and thus are rejected under the same rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon, Koker, and Jeong.

As per claim 10, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon, Koker, and Chen.

As per claim 11, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.


16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon and Jeong.

As per claim 16, this claim is similar in scope to limitations recited in claim 3, and thus is rejected under the same rationale.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Corral-Soto in further view of Yoon and Chen.

As per claim 19, this claim is similar in scope to limitations recited in claim 4, and thus is rejected under the same rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612